Citation Nr: 0013979	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  97-34 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss disability. 

2.  Entitlement to service connection for residuals of dental 
trauma for the purposes of VA dental treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980, and from January 1981 to January 1997.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for dental injury from service trauma (for dental 
treatment purposes).  

The claims on appeal also come before the Board from a 
February 1998 rating decision of the Montgomery RO in which 
service connection was denied for bilateral hearing loss.  
Pursuant to a January 1999 rating decision, service 
connection was granted for hearing loss in the left ear only, 
and thus, the claim for service connection for right-sided 
hearing loss remains on appeal.  

An appeal was also perfected regarding a claim for residuals 
of a cold weather injury; however, that issue was granted 
pursuant to a January 1999 supplemental statement of the 
case, thereby constituting a complete grant of the benefits 
sought on appeal.  


FINDINGS OF FACT

1.  A right ear hearing loss disability is not currently 
manifested.  

2.  The record does not include evidence of a current dental 
disability which is related to in-service dental trauma.  




CONCLUSIONS OF LAW

1.  The claim for service connection for a right ear hearing 
loss disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.385 (1999). 

2.  The claim for service connection for residuals of dental 
trauma, for the purposes of VA outpatient dental treatment, 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.381, 17.161 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Right ear hearing loss disability

The veteran contends that service connection is warranted for 
right-sided hearing loss.  At a local hearing in January 
1999, he testified to his belief that his hearing loss was 
caused by in-service acoustic trauma resulting from his 
military duties which required him to be in and around tanks 
and helicopters.  At a hearing before the undersigned in 
January 2000, he testified he had been told that he had a 
slight hearing loss in his right ear.  

According to 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  For certain disabilities, including 
organic diseases of the nervous system, service connection 
may be warranted if the disability is manifested to a 
compensable degree within one year following the veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).   

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999). 

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no duty to assist in developing facts pertinent 
to the claim since such development would be futile. 38 
U.S.C.A § 5107(a) (West 1991 & Supp. 1998).  

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).

Having reviewed the record, the Board has concluded that the 
veteran has failed to submit evidence of a well grounded 
claim for service connection for right ear hearing loss 
disability.  Specifically, the veteran has failed to 
demonstrate the current manifestation of a hearing loss 
disability as defined for VA purposes.  On post-service 
audiological examination in December 1997, hearing was within 
normal limits across the frequency range in the right ear.  
The examination report shows that puretone decibel levels 
were recorded as 5, 0, 0, 10, 10, 10, 5, 5, and 0 decibels 
(dB) at frequencies of 250, 500, 1000, 1500, 2000, 3000, 
4000, 6000, and 8000 Hertz (Hz) respectively.  Right ear 
discrimination was 100 percent and speech reception threshold 
(SRT) was 5dB in the right ear.  Thus, the evidence does not 
show that the puretone auditory thresholds in the right ear 
are 26 decibels or greater in at least 3 of the specified 
frequencies; furthermore, there is no evidence of puretone 
auditory thresholds of 40 dB or greater and speech 
discrimination is not shown to be 94 percent or lower.  

Therefore, the veteran has not demonstrated the manifestation 
of a current right-sided hearing loss disability.  In order 
to warrant a grant of service connection, a claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  As the 
veteran has failed to present evidence of the current 
manifestation of the claimed disability, the requirements for 
a well grounded claim have not been satisfied and the claim 
must be denied.  Furthermore, the Board notes that although 
the veteran served during a period of war, the provisions of 
38 U.S.C.A. § 1154 (West 1991 & Supp. 1999) do not assist in 
establishing a well grounded claim in this case a there is no 
competent evidence of a hearing loss disability.  Arms v. 
West, 12 Vet. App.188 (1999).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1991) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In 
the case at hand, the Board finds that this procedural 
consideration has been satisfied via the January 1999 
Statement of the Case, in which the veteran was notified that 
current audiometric findings did not meet the criteria for a 
grant of service connection for defective hearing.  In 
addition, at his January 2000 hearing before the undersigned 
the veteran was informed that in order to establish a well 
grounded claim, there must be evidence of a current 
disability, and the Board Member explored the possibility of 
additional evidence and provided the veteran with an 
opportunity to submit evidence, thereby satisfying the 
requirements of Robinette, supra, and 38 C.F.R. § 3.103.  


II.  Dental trauma

The veteran has claimed that he is entitled to service 
connection for loss of teeth as a result of dental trauma.  
He contends that he suffered an injury to his teeth during a 
field exercise, at which time he was hit in the mouth with a 
branch and his front teeth were loosened.  Thereafter, one of 
his front teeth had to be taken out and he was given a 
permanent partial in the front.  At the time of his personal 
hearing in January 2000, the veteran indicated that he was 
not currently having any problems with the permanent partial 
and he had not been told that he needed additional dental 
treatment.  

At the time the veteran submitted his dental claim, 
regulations provided that service connection would be granted 
for a disease or injury of the individual teeth and investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  As to each noncompensable service-
connected dental condition, a determination will be made as 
to whether it is due to a combat wound or other service 
trauma.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are defined as non-disabling conditions, 
and could be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment. 38 C.F.R. § 4.149 (1998).  The 
Board notes that, subsequent to submission of all evidence 
and issuance of the statement of the case, the regulations 
pertaining to dental disabilities were amended, as of June 8, 
1999, and the definition previously found in 38 C.F.R. 
§ 4.149 now appears at 38 C.F.R. § 3.381(a) (1999).  The 
provisions allowing outpatient dental treatment based on 
dental trauma incurred during service, including treatment 
for noncompensable dental conditions, were unchanged. 38 
C.F.R. § 17.161(c) (1999).  

Thus, if the veteran incurred dental trauma in service, he 
would be entitled to treatment of the teeth involved in the 
dental trauma and to treatment of other teeth affected by the 
residuals of the dental trauma, under either the old or the 
new regulations. 38 C.F.R. § 17.161(c).  The significance of 
a finding that a dental condition is due to in-service trauma 
is that the veteran may be authorized to receive any VA 
dental care indicated as reasonably necessary for the 
correction of such service-connected noncompensable condition 
or disability. 38 C.F.R. § 17.161(c) (formerly § 17.123(c)), 
commonly referred to as Class II(a) eligibility.  For the 
purposes of determining whether a veteran has Class II(a) 
eligibility for dental care under 38 C.F.R. § 17.161(c), the 
term "service trauma" does not include the intended effects 
of treatment provided during the veteran's military service, 
including tooth extraction. See VAOPGCPREC 5-97 (1997).

The Board notes that when a regulation changes after a claim 
has been filed but before the appeal process has been 
completed (which would apply here), the version most 
favorable to the claimant will apply. Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); see 38 U.S.C.A. § 5110.  In this 
case, however, the changes made to 38 C.F.R. § 4.149 (now 38 
C.F.R. § 3.381 (1999)) are not substantive and thus neither 
is more favorable to the appellant's claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service dental records indicate removal residual root tips of 
tooth #3 in February 1977; extraction of tooth #30, with 
periodontal involvement on the mesial, in September 1978; and 
extraction of tooth #16, which was malposed, in October 1978.  
In October 1978, it was recommended that tooth #9 be 
extracted.  Tooth #9 was extracted in November 1978 and a 
temporary partial for that tooth was delivered.  

In February 1986, the veteran presented with a broken partial 
denture due to a basketball accident, which was repaired and 
re-inserted.  He was also scheduled for impressions as a new 
partial denture was needed due to poor fit.  He was again 
treated for a broken partial denture on an emergent basis in 
April 1987, at which time impressions were taken for partial 
repair.  

In June 1987, a notation of "#15 perio ext x 1" was made, 
and the veteran apparently underwent some form of surgical 
treatment for periodontal disease regarding that tooth.  A 
subsequent dental treatment note indicates a history of 
periodontal surgery at teeth #1-2, #10, and #15 in October-
November 1987.  

In December 1987, it was noted that teeth #8 and #10 were 
prepped for a 4 unit bridge and custom impressions were 
taken.  A porcelain-fused-to metal (PFM) bridge from #8-#10 
was delivered in January 1988, and it was noted that the 
veteran was pleased with the aesthetics of that bridge.  

In September 1989, the veteran received dental treatment upon 
indicating that he had gotten hit in the front upper and 
lower teeth.  On objective examination, tooth #24 was mobile 
and "DI" was chipped.  A notation of asymptomatic #8-#10 
PFM bridge with fractured porcelain facet, is shown.  The 
bridge pieces were cleaned and smoothed and the veteran was 
told to come back for further treatment.  It was noted 
that tooth #24 was loose prior to his being hit.  

Subsequent treatment records show treatment for periodontal 
disease, and it was noted that tooth #15 and tooth #24 had a 
very poor prognosis and would probably have to be extracted.  
A September 1991 treatment record shows a diagnosis of 
chronic localized moderate-advanced periodontitis affecting 
several teeth, with the most severe findings at #15 and #24.  
In September 1991, it was also noted that teeth #19 was 
missing and root tips of tooth #14 were retained.  Tooth #15 
was extracted in December 1991, and a removable partial 
denture (RPD) was delivered replacing #3, #14, and #15.  A 
tooth chart, dated in June 1992, shows that teeth # 3, 9, 14, 
15, and 16 were missing.  

In March 1996, it was planned that tooth #1 would be 
extracted and that tooth #2 would be root planed during the 
extraction.  

In January 1999, the veteran was afforded a hearing before a 
local officer at the Montgomery RO.  He indicated that his 
teeth were loosened when he was hit by a branch while 
practicing maneuvers one night.  He also reported that gum 
surgery was performed during service to prevent him from 
losing the bottom teeth.  

Having reviewed the record, the Board has concluded that the 
veteran has failed to present a well grounded claim for 
service connection for residuals of dental trauma.  
Specifically, he has not presented evidence of a current 
dental disability related to dental trauma sustained during 
the period of active service.  While the record shows that 
tooth #9 was extracted while the veteran was serving on 
active duty in 1978, there is no evidence that the extraction 
of that tooth was necessitated as a result of dental trauma.  
Although the veteran claims that two of his front teeth were 
loosened when he was hit by a branch while participating in 
field exercises, there is no contemporaneous evidence or 
other corroborating evidence, to include a medical opinion, 
which suggests that the extraction of tooth #9 was required 
as a result of trauma.  

As treatment following the extraction of tooth #9, the 
veteran was fitted with a temporary partial denture and a TMP 
bridge was eventually inserted between tooth #8 and tooth 
#10.  The record indicates that the veteran was seen for 
treatment of broken and chipped partial dentures in February 
1986 and April 1987; however, damage or injury to the 
artificial teeth or the permanent denture does not constitute 
dental trauma.  Likewise, in September 1989 the veteran was 
seen for treatment after having been hit in the upper and 
lower front teeth; however, the teeth were asymptomatic and 
although the PFM was fractured, no other injury or dental 
residuals of that incident were noted.  Although tooth #24 
was shown to be mobile, prior treatment records show that 
tooth to have been compromised before the time of the 
veteran's September 1989 injury as a result of periodontal 
disease.  

For these reasons, the Board has concluded that there is no 
evidence of a current dental disability or disorder which may 
be related to dental trauma during the veteran's period of 
active service.  Service connection for replaceable missing 
teeth may be established only for treatment purposes, and 
treatment is not warranted in the absence of dental trauma.  
In the Board's view, therefore, the veteran has failed to 
present a well grounded claim as the record does not 
demonstrate that he has a current dental disability which may 
be related to in-service dental trauma.  Woodson v. Brown, 8 
Vet. App. 352 (1995).  

While the evidence indicates that several of the veteran's 
teeth were extracted during service as a result of 
periodontal disease, the Board notes that dental treatment 
itself, to include teeth extractions, may not be considered 
dental trauma for the purposes of entitlement to outpatient 
dental treatment.  Woodson, supra, VAOPGCPREC 5-97 (January 
22, 1997).  Furthermore, as periodontal disease is not 
considered disabling, service connection may not be granted 
therefor.  38 U.S.C.A. § 3.381(a) (1999) (formerly 38 C.F.R. 
§ 4.149 (1998)).  

In addition, the Board notes that the veteran is not entitled 
to one-time dental treatment under the provisions of 
38 C.F.R. § 17.161(b), as his claim for service connection 
for dental trauma was submitted in May 1997, or more than 90 
days following his discharge from service on January 31, 
1997; nor does he meet the requirements for any of the other 
classes for dental treatment eligibility which are set forth 
in that regulation.  


ORDER

Service connection for a right ear hearing loss disability is 
denied.  

Service connection for the residuals of dental trauma, for 
purposes of VA dental treatment, is denied.  



		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

